J-A08020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BANK OF AMERICA, N.A.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT P. REILLY                           :
                                               :
                       Appellant               :   No. 825 EDA 2020

               Appeal from the Order Entered February 6, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                              No. 2018-05101


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED: APRIL 5, 2021

        Robert P. Reilly (Appellant) appeals from the order granting summary

judgment in favor of Appellee, Bank of America, and dismissing Appellant’s

counterclaim with prejudice. Upon review, we quash.

        Bank of America initiated the underlying action to collect on Appellant’s

credit card debt in the amount of $20,728.30. Complaint, 9/4/18, at ¶ 5.

Bank of America averred that Appellant opened the account on or about

August 27, 1994, and made the most recent payment on September 30, 2016.

Id. at ¶ 7. Bank of America filed an amended complaint on November 13,

2018; in addition to adding claims, Bank of America attached relevant

cardholder agreements and billing statements.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08020-21



      On April 5, 2019, Appellant filed an answer, new matter and

counterclaim, in which he essentially claimed that the credit card agreements

were “misleading” and he did not understand them. Bank of America filed a

response on April 26, 2019. On November 8, 2019, Bank of America filed a

motion for summary judgment, along with a memorandum of law. Appellant

then filed his response, and the trial court scheduled oral argument for

January 29, 2020.    By order entered February 6, 2020, the court granted

summary judgment, entered judgment in the amount of $21,031.30, and

dismissed Appellant’s counterclaim with prejudice. The trial court explained:

      Bank of America filed a complaint and submitted as evidence a
      credit card agreement and a statement with a balance in
      [Appellant’s] name.      [Appellant] has not denied that the
      statement was his, nor has he demonstrated that the debt does
      not exist. Therefore, there are no genuine issues of material fact,
      and it was proper for this court to grant Bank of America’s Motion
      for Summary Judgment.

Trial Court Opinion, 6/23/20, at 3.

      Appellant filed this timely appeal, in which he presents the following

three issues:

      1.    [Bank of America’s] Motion for Summary Judgment
      addressed [Appellant’s] answers to paragraphs of the complaint
      but [Bank of America] failed to address all the pleadings “as a
      whole.” It was an error of law not to examine all the pleadings
      “as a whole.”

      2.    [Appellant’s] counterclaim presented fact issues which
      [Bank of America] never addressed. It was an error of law to
      grant [Bank of America’s] Motion for Summary Judgment and
      ignore the facts of the counterclaim. “This case is not free from
      doubt that genuine issue[s] of material fact exist.”


                                      -2-
J-A08020-21


      3.    The court agreed during oral argument that [Appellant] did
      not receive proper notice of the conditions in the credit card
      contract which made the contract unenforceable. It was an error
      of law for the [c]ourt not to follow his own statement on what is
      clear contract law.

Appellant’s Brief at 3 (citations omitted).

      We begin with established law:

      A motion for summary judgment is based on an evidentiary record
      that entitles the moving party to a judgment as a matter of law.
      In considering the merits of a motion for summary judgment, a
      court views the record in the light most favorable to the non-
      moving party, and all doubts as to the existence of a genuine issue
      of material fact must be resolved against the moving party.
      Finally, the court may grant summary judgment only when the
      right to such a judgment is clear and free from doubt. An appellate
      court may reverse the granting of a motion for summary judgment
      if there has been an error of law or an abuse of discretion.

Swords v. Harleysville Ins. Companies, 883 A.2d 562, 566–67 (Pa. 2005)

(citations omitted).

      Once a summary judgment motion is filed, the non-moving party has

the burden of proving a genuine issue of material fact, and may not rest on

his pleadings or answers, but must set forth specific facts demonstrating a

genuine issue of fact. See Bank of America, N.A. v. Gibson, 102 A.3d 462,

464 (Pa. Super. 2014); Pa.R.C.P. 1035.3. “Failure of a non-moving party to

adduce sufficient evidence on an issue essential to its case and on which it

bears the burden of proof ... establishes the entitlement of the moving party

to judgment as a matter of law.” Young v. Commonwealth Dep't of

Transportation, 744 A.2d 1276, 1277 (Pa. 2000).




                                      -3-
J-A08020-21


      Turning from the above authority to Appellant’s brief, we agree with

Bank of America that Appellant’s argument is comprised of “conclusory

statements, unsupported denials and irrelevant factual and legal background.”

Bank of America’s Brief at 10. Bank of America states:

             Instead of identifying specific disputes as to material fact,
      [Appellant] attempts to defeat summary judgment by relying on
      improper general denials not supported by the record. In fact,
      Appellant’s disjointed brief seems to rely solely on his conclusory
      statement that there was not a valid contract entered between
      [the parties], despite unequivocally admitting that he was the
      individual that obtained the [] credit card at issue and used the
      same credit card for his benefit.

Id. at 11. (citation to Appellant’s Brief omitted).

      Moreover, Appellant has failed to comply with Pa.R.A.P. 2119, which

requires that an appellate argument be divided into as many parts as there

are questions to be argued, with discussion of each issue, including citation to

the record and pertinent legal authority.        Appellant presents the three

questions quoted above, but fails to divide his argument — which is barely

more than a page — into corresponding separate sections. See Appellant’s

Brief at 6-7. Although Appellant cites some case law, it is not helpful, and

does not compensate for the deficiency of his argument.        Because we are

unable to discern a meaningful argument from which to conduct meaningful

review, we are constrained to quash. See Pa.R.A.P. 2101 (“if the defects are

in the brief or reproduced record of the appellant and are substantial, the

appeal    or    other    matter     may     be    quashed    or    dismissed”).

      However, we note that in the absence of quashal, we would affirm the

                                      -4-
J-A08020-21


trial court. At argument, Bank of America’s counsel stated they had “proven

[Appellant] opened up a credit card. He used the credit card, and he also

failed to pay the balance, which is $20,728.30.” N.T., 1/29/20, at 3. Counsel

also stated that the amount “does not include attorney’s fees, and it does not

include interest from . . . 2016. So it’s been interest free[.]” Id. In response,

Appellant’s counsel referenced the “Consumer Act,” and stated, “when a

consumer is given misleading language, they have a cause of action if they’re

being sued or they suffer a loss.” Id. at 4. Although Appellant claims to have

been misled by his credit card agreement, a representative from Bank of

America “reviewed the records and was able to affirm that there were no

billing disputes on the record for this case.” Id. at 9. Thereafter, the trial

court “considered all of the pleadings as well as oral argument when ruling,”

and, “[u]pon review of the evidence . . . held there was no genuine issue of

material fact.” Trial Court Opinion, 6/23/20, at 4. The court concluded, “Bank

of America established that there was a credit card agreement, that

[Appellant] used the credit card, and [Appellant] did not pay.” Id. at 5.1

       Appeal quashed. Case stricken from the argue list.



____________________________________________


1  To the extent Appellant asserts the trial court agreed Appellant did not
receive “proper notice of the conditions in the credit card contract” and the
trial court “appeared to support [Appellant’s] position,” Appellant’s Brief at 3,
6, there is no support in the record; the trial court expressed confusion about
this issue, stating Appellant “does not identify what type of document was
sent without notice” and “without information as to what was sent without
notice, the [c]ourt cannot respond[.]” Trial Court Opinion, 6/23/20, at 5.

                                           -5-
J-A08020-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/21




                          -6-